Lawrence, Judge:
The appeals for a reappraisement enumerated in the schedule, attached to and made part of this decision, present the question of the proper dutiable value of certain machines and parts thereof.
The parties hereto have entered into a stipulation of fact wherein it has been agreed that, as to reappraisement numbers R58/22659-833, R58/22660-834, R58/22661-835, and R58/22662-836, the market value or the price at the time of exportation of the merchandise invoiced as “Raschel” machines for rubber knitting, without motor, complete with accessories, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was German deutsche marks 22,500 each, net, packed. It was further stipulated and agreed that there was no higher export value for merchandise such as or similar to the merchandise herein involved at the time of exportation thereof.
As to reappraisement numbers R58/20475-812 and R58/20476-813, the appeals for a reappraisement, having been untimely filed, were abandoned.
Upon the record before the court, I find and hold that foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930 *482(19 U.S.C. § 1402(c)), as amended by the Customs Administrative Act of 1938, is the proper basis of value for the merchandise invoiced as “Raschel” machines for rubber knitting, without motor, complete with accessories, covered by reappraisement numbers R58/22659-833, R58/22660-834, R58/22661-835, and R58/22662-836, and that said value is German deutsche marks 22,500 each, net, packed.
As to reappraisement numbers R58/20475-812 and R58/20476-813, the appeals for a reappraisement, having been abandoned, are dismissed.
Judgment will issue accordingly.